Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered October 25, 1989, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
We have reviewed the record and we agree with the defendant’s assigned counsel that the defendant voluntarily waived his right to appeal as part of a negotiated plea bargain (see, People v Seaberg, 74 NY2d 1). Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 380 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.